Broyles, P. J.
1. Under repeated rulings of the Supreme Court and of this court, a special ground of a motion for a new trial must be complete within itself. When, for a proper understanding of it, it is necessary to refer to another special ground of the motion, or to the record, it will not be considered. This ruling disposes of the special grounds of .the motion for a new trial.
2. The verdict was authorized by the evidence.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.

Indictment for assault with intent to murder; from Fulton superior court—Judge Hill. March 2, 1918.
Tillou Von Nunes, for plaintiff in error.
John A. Boylcin, solicitor-general, B. A. Stephens, contra.